           Case 2:18-cv-02626-TLN-JDP Document 26 Filed 12/07/20 Page 1 of 4



 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3
     wgorham@mayallaw.com
 4   NICHOLAS J. SCARDIGLI (SBN: 249947)
     nscardigli@mayallaw.com
 5   VLADIMIR J. KOZINA (SBN: 284645)
     vjkozina@mayallaw.com
 6   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 7
     Telephone: (209) 477-3833
 8   Facsimile: (209) 473-4818

 9   Attorneys for Plaintiff Charles Riley and the Putative Class
10   STEVEN A. GROODE, Bar No. 210500                   SIMERDIP KHANGURA, Bar No. 272525
11   sgroode@littler.com                                skhangura@littler.com
     LITTLER MENDELSON, P.C.                            LITTLER MENDELSON, P.C.
12   2049 Century Park East                             500 Capitol Mall, Suite 2000
     5th Floor                                          Sacramento, CA 95814
13   Los Angeles, CA 90067                              Telephone: (916) 830-7200
     Telephone: 310.772.7218                            Facsimile: (916) 561-0828
14   Fax No.: 213.652.0573
15
     Attorneys for Defendant MEDLINE INDUSTRIES, INC.
16
                                    UNITED STATES DISTRICT COURT
17
                           EASTERN DISTRICT OF CALIFORNIA
18

19   CHARLES RILEY,                                       Case No.: 2:18-cv-02626 TLN JDP

20          Plaintiff,                                    STIPULATION AND ORDER FOR COURT
                                                          APPROVAL OF DISMISSAL
21   vs.
22
     MEDLINE INDUSTRIES, INC.; and DOES 1-10
23   inclusive,

24          Defendants.

25

26

27

28   STIPULATION AND ORDER TO DISMISS PLAINTIFF’S COMPLAINT – Page 1 of 4
           Case 2:18-cv-02626-TLN-JDP Document 26 Filed 12/07/20 Page 2 of 4



 1           Plaintiff Charles Riley (“Plaintiff”) and Defendant Medline Industries, Inc. (“Defendant”),

 2   (collectively, the “Parties”) by and through their counsel, hereby stipulate and agree as follows:

 3           WHEREAS, on September 25, 2018, Plaintiff filed the instant action against Defendant alleging

 4   class, collective, and representative claims premised on alleged unpaid overtime, pleading the following

 5   claims for relief: (1) Failure to Pay Overtime; (2) Failure to Pay All Wages Due Upon Cessation of

 6   Employment; (3) Failure to Furnish Accurate Itemized Wage Statements; (4) Violation of Business and

 7   Professions Code section 17200; and (5) Private Attorneys General Act (“PAGA”) (Doc. #1);

 8           WHEREAS, Defendant filed a Motion to Compel Arbitration and Stay Proceedings (Doc. #6,

 9   “Motion”) on October 17, 2018, seeking to compel Plaintiff to arbitrate his claims on an individual

10   basis, to strike Plaintiff’s class, collective, and representative allegations and to dismiss the action, or in

11   the alternative to compel arbitration of Plaintiff’s individual claims, strike the class and collective

12   allegations, and stay Plaintiff’s representative PAGA claims.

13           WHEREAS, on September 30, 2020, pursuant to the stipulation of the Parties, the Court

14   dismissed Plaintiff’s PAGA claim (the fifth claim for relief in the Complaint);

15           WHEREAS, on October 6, 2020, the Court granted Defendant’s Motion to Compel Arbitration;

16           WHEREAS, Plaintiff has entered into an agreement with Defendant to resolve the remaining

17   claims in his Complaint on an individual basis;

18           WHEREAS, the settlement between Plaintiff and Defendant does not contemplate the waiver of

19   any claims by anyone other than Plaintiff and does not provide for the waiver of class and/or collective

20   claims Plaintiff asserted on behalf of any other individuals;

21           WHEREAS, Rule 23(e) of the Federal Rules of Civil Procedure permits voluntary dismissal of

22   the putative class action allegations and dismissal of the named plaintiff’s claims prior to certification

23   of a class action without Court approval or notice to the putative class;1

24

25   1
       Rule 23(e) states that “[t]he claims, issues, or defenses of a certified class may be settled, voluntarily dismissed, or
     compromised only with the court's approval. See Fed Rules Civ. Proc., Rule 23(e) (emphasis added). The 2003
26   Committee Notes to revisions to Rule 23(e) make clear that Court approval is not required for settlements which seek to
     resolve only the named representative’s individual claims when sought prior to certification of a class:
27

28   STIPULATION AND ORDER TO DISMISS PLAINTIFF’S COMPLAINT – Page 2 of 4
           Case 2:18-cv-02626-TLN-JDP Document 26 Filed 12/07/20 Page 3 of 4



 1             WHEREAS, dismissal of this action will not impair the claims of putative class or collective

 2   members, if any, because the action has not been certified as a class action;

 3             WHEREAS, notice to the proposed class is not warranted in this case, as the action has not been

 4   certified as a class or collective action;

 5             THEREFORE, it is hereby stipulated and agreed that:

 6             (1) Plaintiff’s individual claims be dismissed with prejudice;

 7             (2) Plaintiff’s class and collective claims be dismissed without prejudice; and

 8             (3) The Parties agree to bear their own costs and attorneys’ fees with respect to the dismissed

 9   claims.

10             SO STIPULATED.

11   DATED: 12/1/2020                                       MAYALL HURLEY P.C.

12                                                By/s/ VLADIMIR J. KOZINA (As authorized on 12/1/2020)
                                                         ROBERT J. WASSERMAN
13
                                                         VLADIMIR J. KOZINA
14                                                       Attorneys for Plaintiff and the Putative Class

15
     DATED: 12/4/2020                                       LITTLER MENDLESON, P.C.
16

17                                                By/s/ SIMERDIP KHANGURA
                                                         STEVEN A. GROODE
18                                                       SIMERDIP KHANGURA
                                                         Attorneys for Defendant
19

20
               Rule 23(e)(1)(A) resolves the ambiguity in former Rule 23(e)'s reference to dismissal or
21             compromise of "a class action." That language could be -- and at times was -- read to require
               court approval of settlements with putative class representatives that resolved only individual
22             claims. See Manual for Complex Litigation Third, § 30.41. The new rule requires approval only
               if the claims, issues, or defenses of a certified class are resolved by a settlement, voluntary
23             dismissal, or compromise.

24   See Fed Rules Civ. Proc., Rule 23(e)(1), Committee Note of 2003 (emphasis added); see also Bender Practice Guide:
     Fed Pretrial Civ. Proc. in CA, at 20.41 (“Rule 23 requires court approval of a voluntary dismissal or settlement with
25   notice to the class members, but the requirement of court approval applies only after certification of the action as a
     class action [see Fed R Civ P 23(e)(1)]. Before certification, plaintiffs may settle or dismiss their individual claims as
26   in an individual action [see Fed R Civ P 23(e)(1), Committee Note of 2003]. Similarly, the plaintiffs may amend the
     complaint to delete the class allegations and proceed as in an individual suit [see Fed R Civ P 15].”) (parentheticals in
27   original).

28   STIPULATION AND ORDER TO DISMISS PLAINTIFF’S COMPLAINT – Page 3 of 4
          Case 2:18-cv-02626-TLN-JDP Document 26 Filed 12/07/20 Page 4 of 4



 1                                                   ORDER

 2   The Parties having so stipulated, and GOOD CAUSE appearing, the Court ORDERS:

 3             (1) Plaintiff’s individual claims are dismissed with prejudice;

 4             (2) Plaintiff’s class and collective claims are dismissed without prejudice; and

 5             (3) The Parties agree to bear their own costs and attorneys’ fees with respect to the dismissed

 6   claims.

 7   IT IS SO ORDERED.

 8

 9
     DATED: December 4, 2020
10                                                                  Troy L. Nunley
                                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO DISMISS PLAINTIFF’S COMPLAINT – Page 4 of 4
